Title: Thomas Jefferson to Henry Jackson, 31 January 1816
From: Jefferson, Thomas,Terrell, Dabney Carr
To: Jackson, Henry


          
            Dear Sir
             Monticello Jan. 31. 16.
          
          On the 16th inst. I took the liberty, thro’ the office of the Secretary of State, of asking a second time your care of a letter to mr Ticknor. ten days after that I received your favor of Nov. 9. I am very thankful for the kind dispositions it expresses towards myself, and can assure you that the approbation of the wise and worthy is truly a pillow of down to an aged head.a direct conveyance occurring by a gentleman going immediately to Paris, I have thought a line to mr Ticknor by him might probably get to his hands sooner than that thro’ the office of the Secretary of State; and I therefore trespass on you again with one for him, as also one for mr Appleton our Consul at Leghorn. this last I presume can find it’s destination by the common mail, or perhaps thro’ the diplomatic agent of Tuscany at Paris. my correspondence with Europe, of which Paris, under all it’s afflictions, is still the center, will, I fear, but too often oblige me to avail myself of your kind attentions.
          This will be handed you by mr Dabney Terril of Kentucky, a relation of mine, being the grandson of my sister, who is proceeding to Geneva for the purposes of education. he is a youth of perfect correctness of morals and manners, and of amiable dispositions. he will stop a few days only in Paris, and asks me to procure him the honor of presenting himself to you. he will probably need the protection of your passport on his journey, and perhaps indeed of a permanent one to cover his residence at Geneva.
          I avail myself with pleasure of the occasion which the request of these favors furnishes of tendering you the assurance of my high consideration and esteem.
          Th: Jefferson
        